Citation Nr: 1717842	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, schizophrenia, bipolar disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from January 1981 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim.

In November 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file.

In November 2013, the Board reopened the claim for entitlement to service connection for an acquired psychiatric disability and remanded the claim for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Of note, the November 2012 videoconference hearing transcript is found in Virtual VA but not VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded, in part, in order to obtain service treatment records from the Veteran's first period of active service and incomplete service treatment records from the second period of active service, to include the Veteran's mental health jacket.  While the AOJ requested and received the service treatment records for the Veteran's first period of active service in December 2013, there exists no record indicating the Veteran's service treatment records from the second period of active service were requested.  See December 2013 MPR Search Request.  The record does not contain service treatment records from this period of service, the Veteran's mental health jacket, or a negative response that such records could not be obtained.  Therefore, this matter must be remanded to ensure compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran testified that he sought treatment for symptoms of depression while stationed in Saudi Arabia.  See November 2012 Hearing Testimony.  Therefore, a remand is necessary to ensure that these records are obtained, if they exist.

While the Veteran underwent a VA examination in February 2014, this exam is inadequate for purposes of deciding the Veteran's claim.  Specifically, the examiner based her opinion that the Veteran's major depressive disorder began in service while utilizing an inaccurate timeline of his marital discord.  See id.  Once VA undertakes to provide an examination, it has a duty to insure its adequacy.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013)).  As such, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service treatment records from the Veteran's second period of active military service.  These should include the Veteran's mental health jacket and any records from his service in Saudi Arabia.

2.  Efforts to obtain these records should continue until they are obtained, unless it is reasonably certain that the records do not exist or that further efforts would be futile.

The Veteran should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of any further actions that will be taken with regard to the claim.

3.  Thereafter, schedule the Veteran for a new VA examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should also opine whether the Veteran's polysubstance abuse was caused or aggravated by an in-service mental health disorder. 
	
The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence. 

4.  If the claim remains denied, issue a supplemental statement of the case.   Then return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

